BELCHER, Judge.
Appellant was convicted for the offense of negligent homicide in the second degree, and his punishment was assessed at one year in jail.
There appears in this record neither a recognizance nor an appeal bond. There is on file in the record an affidavit of the sheriff of Fannin County stating that appellant is not now in custody and has not been in custody since the trial of said cause.
This being a misdemeanor, there must be a recognizance, or an appeal bond, or a showing that appellant is now in custody, in the absence of which this court is without jurisdiction to enter *479any order except to dismiss the appeal. Grant v. State, 110 Texas Cr. R. 9, 7 S.W. 2d 90.
The appeal is dismissed.
Opinion approved by the court.